Citation Nr: 0715932	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-36 457	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 3, 1987 Board of Veterans' Appeals (Board) decision 
which denied service connection for bilateral hearing loss 
disability and tinnitus.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The moving party had active service from November 1965 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion alleging CUE in a Board decision dated in 
August 1987.  That decision, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus, 
and for fungus of the feet and groin.

The moving party testified before the undersigned Acting 
Veterans Law Judge in September 2006.  A transcript of his 
hearing has been associated with the claims folder.

The Board notes that the moving party originally alleged CUE 
in the Board's August 1987 denial of fungus of the feet and 
groin, but that he specifically withdrew that allegation at 
his September 2006 hearing before the undersigned.


FINDING OF FACT

The moving party has failed to clearly and specifically set 
forth any alleged errors of fact or law in the August 3, 
1987, Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motion 
must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  
Specifically, the Act and the implementing regulations 
contain provisions relating to VA's duties to notify and 
assist a claimant.

The Court of Appeals for Veterans Claims (Court) has held 
that reversal or revision of prior decisions due to CUE is 
not a claim but a collateral attack on a prior decision.  
Thus, one requesting such reversal or revision is not a 
claimant within the meaning of the VCAA and consequently, the 
notice and development provisions of the VCAA do not apply in 
CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail 
to comply with the requirements set forth in § 20.1404(b) 
shall be dismissed without prejudice to refiling.

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  

Examples of situations that are not CUE are: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) The Secretary's failure 
to fulfill the duty to assist. (3) A disagreement as to how 
the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule 
of 38 U.S.C.A. 5107(b) does not apply to a Board decision on 
a motion to revise a Board decision due to CUE.  38 C.F.R. 
§ 20.1411(a).

Under the law in effect at the time of the 1987 Board 
decision, service connection could be granted for disability 
resulting from disease or injury incurred in line of duty or 
aggravated by active service.  38 C.F.R. § 3.303 (1987).  As 
noted above, evidence developed subsequent to the Board's 
August 1987 decision is not for consideration in the 
determination of whether there was CUE in the Board decision, 
and a failure in the duty to assist cannot constitute CUE.  
38 C.F.R. § 20.1403.

The Board determined, in an August 1987 decision, that 
service connection was not warranted for bilateral hearing 
loss and tinnitus.  Upon review of the evidence, the Board 
noted that although the moving party was treated in service 
for an ear infection, complained of tinnitus, and had reduced 
hearing in October 1967, the moving party's ears and hearing 
were normal on separation examination.  It also noted that no 
residuals of ear disease or physical trauma were found on VA 
examination in June 1984, hearing examination was within 
normal limits, and persistent tinnitus was not reported.  

The Board concluded that the ear disability or hearing 
difficulty for which the moving party was treated in service 
was acute and transitory, temporary in nature, and resolved 
without residuals.  The Board also indicated that because VA 
examination disclosed no chronic ear damage or hearing 
disability, including persistent tinnitus, there was no 
disability for which service connection could be granted.

In February 2000, the veteran argued that his bilateral 
hearing loss and tinnitus should be service connected because 
his hearing was better than normal on service entrance and he 
was exposed to heavy combat action during 1967.  He noted 
that an examination in October 1967 had revealed 
perforations, scarring, tinnitus, and bilateral hearing loss.  
He pointed out that there was no audiometric examination on 
discharge.  

In a July 2001 letter, the Board informed the moving party 
that it had been advised that he had requested a personal 
hearing before a Member of the Board (now known as Veteran 
Law Judges) prior to its August 3, 1987, decision.  He was 
told that if he appeared at the hearing, the Board decision 
of August 3, 1987, would be vacated and a de novo decision 
would be entered, and that if he did not appear at the 
hearing, the Board's decision would stand.

At his November 2001 hearing, the veteran was represented by 
a Veterans Service Organization.  The presiding Board Member 
clarified the issue on appeal as entitlement to an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder (PTSD).  The moving party provided 
testimony on that issue.  He did not testify as to any other 
issue and did not allege that there were other issues he 
wished to pursue at that time.  In subsequent written 
argument, the moving party discussed his claim for PTSD.

In a February 2002 decision, the Board vacated the August 3, 
1987, decision with respect to the denial of service 
connection for PTSD and awarded an effective date of 
September 19, 1983, for the establishment of service 
connection for PTSD.  In an April 2002 letter, the moving 
party asserted that the Board's decision of August 3, 1987, 
no longer existed and that there were pending claims for 
bilateral hearing loss and tinnitus.  

The RO responded in July 2002, instructing the moving party 
that the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus were denied in the August 
1987 decision and that the only determination made in the 
February 2002 decision pertained to PTSD.  He was told that 
he could either allege CUE by the Board or submit new and 
material evidence to reopen his claim.  

In October 2002, the moving party again alleged that the 
Board's decision of August 1987 no longer existed and that 
the claims of entitlement to service connection for bilateral 
hearing loss and tinnitus remained pending.

In May 2006, the veteran's representative argued that because 
the moving party's testimony in November 2001 addressed only 
the issue pertaining to PTSD, he remained entitled to a 
hearing on the other issues which were the subjects of the 
Board's August 1987 decision.  

Having carefully reviewed the record and considered the 
moving party's arguments, the Board has determined that the 
moving party has not set forth clearly and specifically an 
error in the August 1987 Board decision.  The essence of the 
moving party's argument is that the Board failed, in its 
February 2002 decision, to vacate the August 1987 decision 
in its entirety.  Such an argument amounts to a collateral 
attack on the February 2002 decision.  

However, the issue currently before the undersigned is 
whether the Board was undebatably incorrect in its August 
1987 decision, and not whether the Board was undebatably 
incorrect in its February 2002 decision.  The moving party 
has not otherwise articulated an error in the August 1987 
Board decision, the legal or factual basis of such 
allegation, or why the result would have been manifestly 
different but for the alleged error.  

As such, his arguments do not rise to the level of a valid 
allegation of CUE.  Because the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2006), the motion is dismissed without 
prejudice.


ORDER

The motion alleging CUE in the Board's August 3, 1987 
decision is dismissed without prejudice to refiling.



	                       
____________________________________________
	L. A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


